                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


 STEPHANIE TROUTMAN, as
 Administratrix of the Estate of Charles
 Troutman, Jr.,                                                                          Plaintiff,

 v.                                                     Civil Action No. 3:16-cv-742-DJH-CHL

 LOUISVILLE METRO DEPARTMENT OF
 CORRECTIONS et al.,                                                                  Defendants.


                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Stephanie Troutman alleges that her father, Charles Troutman, Jr., died as a result

of the gross negligence and deliberate indifference of Defendants Louisville-Jefferson County

Metro Government, Mark Bolton, and James Cox (Metro Defendants). As administratrix of

Charles Troutman’s estate, Stephanie Troutman asserts violations of the Fourteenth Amendment

pursuant to 42 U.S.C. § 1983 and state law claims of negligence and wrongful death. (Docket No.

7) The Metro Defendants have moved for summary judgment on Stephanie’s claims against them.

(D.N. 140) For the reasons set out below, the Court will grant the Metro Defendants’ motion as

to the federal claims and decline to exercise supplemental jurisdiction over the remaining state-

law claims, which are dismissed without prejudice.

                                                I.

       Charles Troutman, Jr., was arrested for drug-related offenses on November 12, 2015, and

booked into Louisville Metro Department of Corrections in the early morning hours of the

following day. (D.N. 143-12, PageID # 3759) Charles’s intake paperwork indicated that he was

a daily user of heroin and methamphetamine (id., PageID # 3802), and that while he was not


                                                 1
currently contemplating suicide, he had attempted it multiple times in the past. (Id., PageID #

3808) Charles also indicated at intake that he had not suffered any closed head trauma in the past

year (id.), although Stephanie called the jail to report that her father had recently suffered a

traumatic brain injury. (D.N. 143-16, PageID # 4185) That information was never conveyed to

the medical staff. (D.N. 143-15, PageID # 4080)

       While in a holding cell on the booking floor that same morning, Charles wrapped gauze

around his neck and strangled himself. (D.N. 143-13, PageID # 3809) Medical personnel recorded

the incident as an attempted suicide (id.), and placed Charles on “level one” observation for patient

safety. (Id., PageID # 3941) Dr. Donna Smith evaluated Charles after the incident but did not

consider it “serious” because Charles did not tighten the gauze around his neck, “he didn’t hang

from anything,” and Charles himself reported that he attempted suicide because he “was mad at

being ignored and wanted to get out of down there [booking].” (D.N. 143-15, PageID # 4086–87)

The medical unit also instituted detox protocols based on Charles’s history of substance abuse.

(D.N. 143-12, PageID # 3761) A subsequent mental-health evaluation on November 15, 2015,

indicated that Charles did not express “current ideation” of suicide, but medical personnel kept

Charles on suicide-watch protocols for another day, until November 16, 2015. (D.N. 143-13,

PageID # 3781) The mental-health staff observed Charles for three days and “not one person said

that he was even suicidal, saw him crying, saw him sad, saw him with a flat affect.” (D.N. 143-

15, PageID # 4106)

       Following three days of observation and the November 15 mental-health evaluation, the

medical staff on November 17 cleared Charles for release to the general population and lifted the

medical and detox protocols. (Id.) Charles was involved in a verbal altercation with another

inmate the next day and then moved to the Community Corrections Center, a different area of the



                                                 2
jail. (D.N. 143-12, PageID # 3761) Charles called and spoke to Stephanie several times following

his release into the general population. They spoke about his case and attempted to secure money

for bond. (D.N. 143-16, PageID # 4181–83) A week later, on November 24, Charles received a

disciplinary write-up for fighting. (D.N. 143-12, PageID # 3761) Stephanie spoke to her father

once more after the altercation, and Charles expressed his anger that he was moved. (D.N. 143-

16, PageID # 4183–84) After this incident Officer James Cox, a member of the classification unit,

transferred Charles to a single cell in the Hall of Justice, another area of the jail, pending

disciplinary review. (Id.) Cox called the medical unit and informed Nurse Brown of the move as

a courtesy and to ascertain whether the medical staff “had any objection to it.” (D.N. 143-20,

PageID # 4471) He never received a return phone call. (Id., PageID # 4479)

       Following Charles’s move to the single cell, LMDC officers saw “nothing [that] stood out”

about Charles’s behavior. (D.N. 143-10, PageID # 3476) LMDC did not receive any reports or

warnings from other inmates about Charles that night. (D.N. 143-12, PageID # 3753) The

corrections officers on duty the night of November 24, 2015, found Charles hanging unconscious

from a sheet tied to the bars covering the window in his cell. The officers began CPR and utilized

an automated external defibrillator in an attempt to resuscitate Charles. (D.N. 143-10, PageID #

3474) The charge nurse assisted in the lifesaving efforts and directed staff to call EMS, which

transported Charles to University of Louisville Hospital. (D.N. 143-12, PageID # 3751) Sadly,

Charles never regained consciousness and was pronounced dead on November 28, 2015. (Id.)

       Stephanie filed this lawsuit on November 22, 2016 (D.N. 1), and amended her complaint

to add Defendants Cox and Bolton on January 2, 2017. (D.N. 7) The Metro Defendants move for

summary judgment (D.N. 140) and to exclude portions of Stephanie’s expert testimony.

(D.N. 141)



                                                3
                                                 II.

       Summary judgment is required when the moving party shows, using evidence in the record,

“that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see 56(c)(1). For purposes of summary judgment, the Court

must view the evidence in the light most favorable to the nonmoving party. Loyd v. Saint Joseph

Mercy Oakland, 766 F.3d 580, 588 (6th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986)). However, the Court “need consider only the cited materials.” Fed. R. Civ.

P. 56(c)(3); see Shreve v. Franklin Cty., 743 F.3d 126, 136 (6th Cir. 2014). If the nonmoving party

“fails to properly support an assertion of fact or fails to properly address another party's assertion

of fact as required by Rule 56(c),” the fact may be treated as undisputed. Fed. R. Civ. P. 56(e)(2)-

(3). To survive a motion for summary judgment, the nonmoving party must establish a genuine

issue of material fact with respect to each element of each of her claims. Celotex Corp. v. Catrett,

477 U.S. 317, 322–23 (1986).

                                                 III.

       Stephanie argues that the Metro Defendants’ deliberate indifference caused her father’s

death. (D.N. 143, PageID # 979) Deliberate indifference can amount to a constitutional violation,

and thus a successful claim under § 1983, because “[t]he Eighth Amendment ‘forbids prison

officials from unnecessarily and wantonly inflicting pain on an inmate by acting with deliberate

indifference toward [his] serious medical needs.’” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th

Cir. 2010) (quoting Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004)). This same

protection is extended to pretrial detainees by the Due Process Clause of the Fourteenth

Amendment.      Id. (citation omitted).   The deliberate-indifference standard contains both an

objective and a subjective component. To satisfy the objective component, “the medical need



                                                  4
‘must be, objectively, sufficiently serious.’” Cooper v. Cty. of Washtenaw, 222 F. App’x 459, 465

(6th Cir. 2007) (quoting Farmer v. Brennan, 511 U.S. 825, 835 (1970)). The subjective component

“actually has three prongs embedded within it.” Id. To meet the subjective component the plaintiff

must establish “that the official being sued subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and that he then disregarded

the risk.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (citing Farmer, 511 U.S. at

837).

        Taking all facts in the light most favorable to Stephanie, there is at least a material issue of

fact as to the objective component. Charles took his own life only ten days after his initial suicide

attempt, and “[i]t is well-established in this Circuit that suicidal tendencies are considered ‘serious

medical needs.’” Cooper, 222 F. App’x at 465 (citing Horn by Parks v. Madison Cty. Fiscal Ct.,

22 F.3d 653, 660 (6th Cir. 1994)). The Metro Defendants do not substantively argue the objective

prong. (D.N. 140-1, PageID # 894)

        This case turns on whether a material issue of fact remains regarding the Metro Defendants’

culpability under the subjective component of the deliberate-indifference standard. The Court will

consider whether the Metro Defendants have demonstrated that they are entitled to judgment as a

matter of law on Stephanie’s § 1983 claims against Cox, Bolton, and Louisville Metro.

A.      James Cox

        To determine whether Stephanie’s claim against Cox survives, the Court asks whether a

reasonable jury could find that Cox, “based on facts within his knowledge, drew the inference that

there was a ‘strong likelihood’ that the decedent was suicidal, but then disregarded that risk.”

Galloway v. Anuszkiewicz, 518 F. App’x 330, 335 (6th Cir. 2012) (citing Perez v. Oakland Cty.,

466 F.3d 416, 424 (6th Cir. 2006)). Prisoner-suicide cases receive special consideration because



                                                   5
of the difficulty inherent in predicting and preventing suicide. Gray v. City of Detroit, 399 F.3d

612, 616 (6th Cir. 2005). To account for this uncertainty, the Sixth Circuit has settled on a test

that asks “whether the decedent showed a strong likelihood that he would attempt to take his own

life in such a manner that failure to take adequate precautions amounted to deliberate indifference

to the decedent’s serious medical needs.” Id. (quoting Barber v. City of Salem, 953 F.2d 232, 239–

40 (6th Cir. 1992)). The test is also temporally dependent; “[t]hus, to be held liable, ‘a prison

official must be cognizant of the likelihood that an inmate may imminently seek to take his own

life.’” Mantell v. Health Prof’ls Ltd., 612 F. App’x 302, 306 (6th Cir. 2015) (emphasis added)

(quoting Linden v. Washtenaw Cty., 167 F. App’x 410, 421 (6th Cir. 2006)).

       Cox testified that he knew about Charles’s initial suicide attempt because he was present

on the booking floor when it happened (D.N. 143-20, PageID # 4453), and Stephanie points to this

fact as evidence of subjectively deliberate indifference. Cox was also aware, however, that Charles

had been cleared by the medical team on November 17th and returned to the general population,

where he remained for seven days before his move to a barred single cell. (Id., PageID # 4468)

Charles’s prisoner file did not contain a “no-bars alert,” the designation that appears when the

medical team has not cleared a prisoner for housing in a barred single cell. (Id., PageID # 4502–

03) Cox stated that he did not believe Charles was suicidal “[b]ecause Nurse Temple had cleared

him from suicide risk.” (D.N. 143-20, PageID # 4472) The Sixth Circuit has upheld findings that

a prison official may avoid liability for deliberate indifference by relying on conclusions from a

“presumably competent authority”— the medical staff—that a prisoner is not a suicide risk. Perez

v. Oakland Cty., 380 F. Supp. 2d 830, 848–49 (E.D. Mich. 2005), aff’d, 466 F.3d 416 (6th Cir.

2006); see Linden, 167 F. App’x at 422 (finding that since the decedent “was removed from suicide

precautions before he entered maximum security, [the prison official] had no reason to believe [the



                                                6
decedent] would soon commit suicide”). The reliance is supported by the officer’s observation of

no additional signs of suicidal ideation or behavior following the prisoner’s clearance by medical

personnel. See Galloway, 518 F. App’x at 335–36 (holding that prison official did not observe

behavior indicating a “strong likelihood of suicide” and that the official was “entitled to rely on

the mental health staff’s assessment . . . that the decedent did not require self-harm observations,

nor warranted a suicide watch”); Soles v. Ingham Cty., 316 F. Supp. 2d 536, 543–44 (W.D. Mich.

2004), aff’d, 148 F. App’x 418 (6th Cir. 2005) (upholding finding that prison official was “clearly

entitled to rely on the [medical team’s] assessment of [the decedent’s] suicide risk and on their

conclusion that he had improved to the point of being fit for release from the observation cell”).

       Here, although he knew of Charles’s suicide attempt, Cox reasonably relied on the medical

staff’s conclusion that Charles was fit to return to the general population without restrictions and

did not observe any behavior indicating that Charles had become a risk thereafter. (See D.N. 143-

14, PageID # 3964 (“Once we, as correctional staff, see an inmate harm himself or make threats

of harming himself we immediately refer them to mental health. That is the scope of what we’re

capable of doing.”)) Unlike the prison official in Shultz v. Silliman, who both knew of the

decedent’s suicidal tendencies and heard the decedent repeatedly crying for help the night of his

suicide, neither Cox nor any other officer on site saw any indication that Charles was an imminent

suicide risk. See 148 F. App’x 396, 402 (6th Cir. 2005). When an inmate does not express ongoing

suicidal ideation or behavior suggesting suicidal tendencies to a prison official, generally that

official cannot be found “aware of a substantial risk that [the] inmate would attempt suicide.”

Jerauld v. Carl, 405 F. App’x 970, 978 (6th Cir. 2010); see also Soles, 148 F. App’x at 419 (finding

defendant’s decision to return inmate to general population did not amount to deliberate

indifference when inmate had not expressed suicidal thoughts for two weeks and there was “no



                                                 7
glaring, new factor” that defendants should have investigated). If the prison official was not aware

of the risk, he could not have acted with deliberate indifference. See id. Following these cases,

the Court cannot conclude that Cox’s decision to move Charles was deliberately indifferent to a

risk of suicide.

        Despite Cox’s assertion that he did not believe Charles was a suicide risk, Stephanie points

to the call Cox made to Nurse Brown as contradictory circumstantial evidence. (D.N. 143, PageID

# 984) Cox testified that making such a call prior to a moving an inmate was a “common

occurrence” to inform the medical staff of the move as a “general courtesy,” and that he made the

call because he saw that Charles had been detoxing and was concerned about seizures. (D.N. 143-

20, PageID # 4472) The medical staff never returned Cox’s call and had not placed any restriction

on Charles’s file indicating that he was at risk. (Id., PageID # 4479) To be liable, the deliberate-

indifference “standard requires that the defendant’s mens rea be higher than negligence but lower

than purposeful or knowing infliction of harm.” Linden, 167 F. App’x at 416; see Grabow v. Cty.

of Macomb, 580 F. App’x 300, 310 (6th Cir. 2014) (finding “no doubt” that prison official was

negligent, but that the conduct did not rise to level of deliberate indifference). Even if Cox should

have perceived that Charles was a suicide risk, “an official’s failure to alleviate a significant risk

that he should have perceived but did not . . . cannot under [Sixth Circuit] cases be condemned as

the infliction of punishment.” Comstock, 273 F.3d at 703 (quoting Farmer, 511 U.S. at 838).

“Simply because [the official] may have been able to avert [the inmate’s] suicide by making a

different decision . . . does not give rise to culpability under the Eighth Amendment.” Linden, 167

F. App’x at 418. Following this standard, and from the undisputed facts, the Court concludes that

a reasonable jury could not find that Cox’s conduct rose to the level necessary to support a claim

of deliberate indifference.



                                                  8
        Stephanie cites Linden to support her argument that Cox was deliberately indifferent to

Charles’s needs because he knew Charles had attempted suicide. But in Linden—despite evidence

to the contrary—the prison official denied knowledge of the decedent’s multiple previous suicide

attempts, suicidal history, and another officer’s warning to “keep an eye on” the decedent. 167 F.

App’x at 426. The Sixth Circuit held that a reasonable jury could find that the prison official acted

with deliberate indifference, “[g]iven the numerous inconsistent and improbable elements within

[the official’s] testimony and his intimate involvement with the events culminating in [the

decedent’s] suicide.” Id. at 424. In contrast, the record here reflects no inconsistencies in Cox’s

testimony and Cox was only peripherally involved in Charles’s case as a classification officer,

moving Charles throughout the jail complex. Notably, in both Linden and Bonner-Turner the

prison officials personally observed behavior indicating ongoing risk; here, Cox only knew that

Charles previously attempted suicide and that approximately four days later the medical staff

cleared him to return to the jail’s general population. Cf. Linden, 167 F. App’x at 424 (finding

deliberate indifference when official had been warned decedent was currently suicidal); Bonner-

Turner, 627 F. App’x at 407 (finding deliberate indifference when decedent told official he was

suicidal).

        Stephanie also asserts that Cox’s failure to receive approval from medical personnel prior

to moving Charles into a barred single cell was a violation of LMDC policy, and that moving

Charles anyway amounted to deliberate indifference. (D.N. 143, PageID # 981) First, “failure to

follow administrative policies does not itself constitute deliberate indifference,” although

“evidence of such a violation may be considered as evidence of an officer’s knowledge.” Bonner-

Turner v. City of Ecorse, 627 F. App’x 400, 407 (6th Cir. 2015). In Bonner-Turner, the Sixth

Circuit found that the record supported a conclusion that one of the corrections-officer defendants



                                                 9
violated “jail protocol by not monitoring [the decedent] every hour.” Id. at 410. But no such

policy was in place here and the Metro Defendants deny that Cox violated any jail policy. Mark

Bolton, Director of LMDC, testified that “Mr. Cox was cleared . . . in that [administrative]

investigation. There was no policy violation.” (D.N. 143-11, PageID # 3680) In Bonner-Turner

the violation of jail protocol was just one of many circumstantial factors that added up to subjective

knowledge of a substantial risk of suicide. 327 F. App’x at 407.

       Further, although Stephanie asserts that she spoke with her father following the altercation

on November 24 and before his move to his final cell (D.N. 143-16, PageID # 4183–84), Cox was

not privy to those phone calls or their content. The substance of those calls, taken in the light most

favorable to Stephanie, may indicate that Charles was a suicide risk due to his state of mind and

alleged head trauma. (See id., PageID # 4182) But Stephanie “does not allege that [Cox] was

informed of these calls,” and that knowledge cannot be imputed to him. Jerauld, 405 F. App’x at

977. Deliberate indifference “is ‘not an objective test or [based on] collective knowledge,’” but

rather depends on what Cox knew when he moved Charles to the barred single cell. Baker-

Schneider v. Napoleon, 769 F. App’x 189, 193 (6th Cir. 2019) (quoting Gray, 399 F.3d at 616).

The evidence presented, viewed in the light most favorable to Stephanie, fails to establish that Cox

knew that Charles posed a suicide risk after medical personnel cleared him for release from suicide

protocols.

       The facts of this case are tragic, and ultimately lamentable. But “[p]rison officials need

only take reasonable precautions to prevent inmate suicide; they do not insure or guarantee the life

of a prisoner.” Galloway, 518 F. App’x at 334 (citing Danese v. Asman, 875 F.2d 1239, 1245 (6th

Cir. 1989)). The record demonstrates that Cox did not perceive that Charles was a suicide risk,




                                                 10
and Stephanie has thus not established a question of material fact on the subjective prong of the

deliberate-indifference inquiry. Her claim against Cox therefore fails as a matter of law.

B.     Mark Bolton

       Stephanie also alleges that LMDC Director Mark Bolton is liable for her father’s death in

his capacity as a supervisor. Bolton was not involved in the events leading up to Charles’s suicide,

but he was “responsible for the oversight, management, and direction of the jail system” and was

the final decision-maker regarding the prison policies at issue here. (D.N. 143, PageID # 986) But

the doctrine of respondeat superior cannot serve as the basis for supervisor liability; “[t]here must

be a showing that the supervisor encouraged the specific incident of misconduct or in some other

way directly participated in it.” Ballamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984), cert.

denied, 469 U.S. 845 (1984). Specifically, a jailhouse director “may be liable under § 1983 if he

‘abandons the specific duties of his position . . . in the face of actual knowledge of a breakdown in

the proper workings of the department’” amounting to deliberate indifference to the needs of

particular inmates. Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 81 (6th Cir. 1995) (quoting Hill v.

Marshall, 962 F.2d 1209, 1213 (6th Cir. 1992)). Liability will only attach if a causal connection

is present—i.e., where the “active performance of the [supervisor’s] individual job

function . . . directly resulted in [the decedent’s] constitutional injury.”    Gregory v. City of

Louisville, 444 F.3d 725, 752 (6th Cir. 2006). Bolton could only be liable if he knew that LMDC

was failing to protect at-risk inmates and abandoned his duty to mitigate those risks; and if

abdication of that responsibility caused the deliberate indifference to Charles’s serious medical

needs alleged by the plaintiff.

        Stephanie argues that Bolton was deliberately indifferent to the needs of suicidal

inmates—including her father and leading to his death—and cites Taylor in support. (D.N. 143,



                                                 11
PageID # 987) (quoting Taylor, 69 F.3d at 81). But Taylor is unhelpful. In that case, the supervisor

was the prison warden, who was personally responsible for approving inmate transfers. 69 F.3d

at 81. The Sixth Circuit found that sufficient issues of material fact remained regarding whether

the warden’s delegation of his responsibilities to subordinates—when the warden knew that the

subordinates were not adequately reviewing files—amounted to deliberate indifference. Id. at 82.

Here, Bolton was not personally responsible for reviewing inmate files and making placement

decisions. Any liability he might bear as a supervisor would thus have to come from another

source. The Sixth Circuit drew the same distinction in Winkler v. Madison County, distinguishing

that case from Taylor because the plaintiff did “not contend that [the supervisor] completely

abdicated any of his responsibilities, but rather that he performed them inadequately.” 893 F.3d

877, 899 (6th Cir. 2018). The court in Winkler ultimately found that the deliberate-indifference

claim failed because the plaintiff did not cite evidence that the supervisor “allowed the jail to

operate with the knowledge that existing healthcare policies were exposing inmates to a substantial

risk of serious harm” despite the supervisor’s failure to “promulgate additional or alternative

policies.” Id.

       A similar situation is presented here. Stephanie alleges that Bolton knew that barred cells

present a risk of suicide because of a report submitted to LMDC following a different inmate’s

suicide. (D.N. 143, PageID # 187–88) She argues that Bolton’s failure to change the policies at

LMDC with the knowledge that bars present an opportunity for suicide establishes that Bolton was

deliberately indifferent to the medical needs of inmates at risk for suicide, thus rendering him

individually liable for Charles’s death. (Id.) Stephanie does not allege that Bolton “completely

abdicated his responsibilities,” only that he failed to do them adequately by not taking affirmative

steps to change the policy. Winkler, 893 F.3d at 899. As the Metro Defendants point out in their



                                                12
reply, LMDC had a standing policy on inmate transfer at the time of Charles Troutman’s

incarceration at LMDC. (D.N. 146, PageID # 4826) The policy provided that medical personnel

would determine whether an inmate was a suicide risk and, if so, would either separate that inmate

from the general population or place a “no bars alert” on the inmate’s profile in “xjail”, the software

system LMDC used to manage inmate transfers. (Id.)

       Stephanie has not submitted evidence showing that Bolton was aware of any deficiencies

in this procedure or knew the staff was not adhering to the protocol. And Bolton testified that

LMDC implemented data review and daily briefing protocols because the organization is

“constantly looking to improve.” (D.N. 143-11, PageID # 3604) Stephanie has not shown that

Bolton had “actual knowledge of a breakdown in the proper workings of the department,” Taylor,

69 F.3d at 81 (quoting Hill, 962 F.2d at 1213), such that Bolton “implicitly authorized, approved,

or knowingly acquiesced” to unconstitutional procedures at LMDC. Hays, 668 F.2d at 874. Nor

has she offered any evidence that Bolton knew Charles was an ongoing suicide risk, “participated

in any way in the observation of the inmate, acted or failed to act in a manner that manifests

deliberate indifference to [Charles’s] medical needs, or approved of such unconstitutional actions

or inaction.” Nallani v. Wayne Cty., 665 F. App’x 498, 512 (6th Cir 2016). The Court thus finds

as a matter of law that Stephanie has failed to establish that Bolton was deliberately indifferent.

The claim against Bolton will be dismissed.1

C.     Louisville-Jefferson County Metro Government

       Stephanie also argues that the Louisville-Jefferson County Metro Government should be

held “liable for a policy of inaction.” (D.N. 143, PageID # 988) A theory of respondeat superior



1
  Because the Court concludes that Stephanie has not established a genuine issue of material fact
regarding the deliberate-indifference claims against both Cox and Bolton, no qualified immunity
analysis is necessary. See Grabow, 2013 WL 5816544 at *15.
                                                  13
is inapplicable here as “municipalities are responsible only for ‘their own illegal acts.’” Grabow,

580 F. App’x at 311 (quoting Pembaur v. Cincinnati, 475 U.S. 469, 475 (1986)) (emphasis in

original). For a municipality to be liable, a municipal employee must commit a constitutional

violation by following one of the municipality’s customs or policies. Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978); see Gregory v. Shelby Cty., 220 F.3d 433, 441 (6th Cir. 2000)

(“For liability to attach, there must be execution of a government's policy or custom which results

in a constitutional tort.”) A plaintiff can establish a custom or policy by identifying “actions taken

by officials with final decision-making authority.” Baynes v. Cleland, 799 F.3d 600, 621 (6th Cir.

2015). In the prisoner-suicide context, “the case law imposes a duty on the part of municipalities

to recognize, or at least not ignore, obvious risks of suicide that are foreseeable,” but “[v]ery few

cases have upheld municipality liability for the suicide of a pre-trial detainee.” Id.

       Stephanie alleges that Bolton, as the final decision-maker on LMDC’s relevant policies,

failed to “protect at-risk inmates,” and that this alleged inaction amounts to a custom or policy

attributable to Louisville Metro. (D.N. 123, PageID # 986) Although she does not point to any

particular procedure or protocol, she argues that Louisville Metro’s failure to implement better

suicide-prevention protocols amounts to a “policy of inaction and inadequate policies and

procedures regarding inmates and suicide prevention” that caused her father’s death. (Id., PageID

# 889–90)

       The parties argue about the relative strengths and weaknesses of LMDC’s suicide

prevention policies. Stephanie cites a report on a previous suicide in a different area of the jail

(D.N. 143, PageID # 987), and LMDC points to Bolton’s self-serving testimony about changes he

has made to mitigate suicide risks during his tenure as director. (D.N. 143-11, PageID # 3604)

But the Court need not delve into the factual dispute surrounding specific LMDC policies because



                                                 14
Stephanie has failed to establish that Bolton’s actions or inactions were causally connected to the

alleged violation of Charles’s constitutional rights. The Supreme Court has made clear that “[n]o

decision of this Court establishes a right to the proper implementation of adequate suicide

prevention protocols.” Taylor v. Barkes, 135 S. Ct. 2042, 2043 (2015). Stephanie must first

establish that Charles was clearly suicidal to show that LMDC’s suicide-prevention protocols

applied to him, and only once that limited showing is made can she then raise a factual issue as to

whether LMDC policies were causally linked to Charles death. Since she has fallen short on

showing that Charles was clearly suicidal at the time of his transfer, the Court will not dissect the

policy specifics.

       It is undisputed that Charles was cleared by medical personnel to return to the general

population without housing restrictions. (D.N. 143-15, PageID # 4106) In Perez, the Sixth Circuit

found that allowing case workers to make housing decisions that implicate serious medical needs,

such as risk of suicide, was not a deliberately indifferent policy. 466 F.3d at 431. Here, a

psychiatrist evaluated Charles and found that he was not at risk, and then after three additional

days of observation he was cleared for release to the general population. (D.N. 143-15, PageID #

4086–87) The level of care provided by LMDC’s policy exceeded that found adequate by the

Sixth Circuit, and LMDC personnel were entitled to rely upon the medical staff’s clearance. See

Galloway, 518 F. App’x at 335–36 (holding that prison official was “entitled to rely on the mental

health staff’s assessment . . . that the decedent did not require self-harm observations, nor

warranted a suicide watch”); Soles, 316 F. Supp. 2d at 543–44, aff’d, 148 F. App’x 418 (upholding

finding that prison official was “clearly entitled to rely on the [medical team’s] assessment of [the

decedent’s] suicide risk and on their conclusion that he had improved to the point of being fit for

release from the observation cell”). Similarly, in Gray, the Sixth Circuit held that the city of



                                                 15
Detroit could not be liable for a pretrial detainee’s suicide when the decedent did not display

conduct indicating suicidal ideation, and “[t]he city’s agents complied with city policies regarding

medical care.” 399 F.3d at 619. There, as here, the plaintiff submitted documentation of other in-

custody deaths to bolster his claim. Id. But the Gray court upheld summary judgment in favor of

the municipality because the decedent “never gave any indication, either verbally or through his

actions, that he harbored suicidal intentions,” and therefore “his suicidal tendencies were not

sufficiently foreseeable to permit municipal liability.” Id. Charles did not act in a way that alerted

LMDC employees that he was a suicide risk following his clearance from the medical staff. The

evidence shows LMDC personnel would have understood that Charles was not “clearly suicidal”

at the time of his transfer—regardless of any expert dispute as to his actual mental state—so he

could not fit a “‘profile’ of suicidal detainees, [and] his suicidal tendencies were not sufficiently

foreseeable to permit municipality liability” based on Louisville Metro’s suicide-prevention

policies for at-risk prisoners. Gray, 399 F.3d at 619.

       In the absence of this showing, Stephanie cannot establish that there was “a direct causal

connection between the policies or customs of [Louisville Metro] and the constitutional injury to”

her father. Gray, 399 F.3d. at 617. Stephanie points to changes that Bolton or Louisville Metro

“‘could have [made]’ to prevent the unfortunate incident”: but that is not enough for a claim of

municipal liability under § 1983. City of Canton v. Harris, 489 U.S. 378, 392 (1989). “Pre-trial

detainees do not have a constitutional right for cities to ensure . . . that every possible measure be

taken to prevent their suicidal efforts. Detainees have a right that city policies, training and

discipline do not result in deliberate indifference to foreseeable and preventable suicide attempts.”

Gray, 399 F.3d at 619. Stephanie has not presented evidence that establishes a material issue of

fact as to whether the policies implemented at LMDC were deliberately indifferent to her father’s



                                                 16
clearly-established risk of suicide. Summary judgment in favor of Louisville Metro is therefore

appropriate.

D.     State-Law Claims
       Stephanie’s remaining claims are brought under state law. The Sixth Circuit “has held that

‘a federal court that has dismissed a plaintiff’s federal-law claims should not ordinarily reach the

plaintiff’s state-law claims.’” Winkler, 893 F.3d at 905 (quoting Rouster v. Cty. of Saginaw, 749

F.3d 437, 454 (6th Cir. 2014)). Because Stephanie’s § 1983 claims will be dismissed, the Court

declines to exercise supplemental jurisdiction over her claims of gross negligence and wrongful

death. See Rouster, 749 F.3d at 454.

                                                IV.

       The facts as alleged by the plaintiff do not meet the onerous standard required to establish

a claim of deliberate indifference.      The Metro Defendants have carried their burden of

demonstrating that no material issue of fact remains as to the subjective component of each of

Stephanie’s deliberate-indifference claims. Thus, the Metro Defendants are entitled to judgment

as a matter of law on all of the plaintiff’s § 1983 claims. After dismissing those claims, the Court

will decline to exercise supplemental jurisdiction over the remaining state-law claims.

Accordingly, and the Court being otherwise sufficiently advised, it is hereby




                                                17
       ORDERED as follows:

       (1)      The Metro Defendants’ motion for summary judgment (D.N. 140) is GRANTED

as to the plaintiff’s § 1983 claims (Count 1 and Count 4) against Defendants Cox, Bolton, and

Louisville-Jefferson County Metro Government.

       (2)      The plaintiff’s remaining state-law claims (Count 2 and Count 3) are DISMISSED

without prejudice.

       (3)      The Metro Defendants’ motion to exclude (D.N. 141) is DENIED as moot.

       (4)      A separate judgment will be entered this date.

        March 3, 2020




                                                        David J. Hale, Judge
                                                     United States District Court




                                                18
